&

AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
Vy. . (For Offenses Committed On or After November 1, 1987)

Victor Manuel Pedrosa-Felipe Case Number: 3:20-mj-20493

 

 

 

 

 

 

 

 

 

 

 

 

Carolyn L Oliver :
Defendant's Attorney = i [ E- iD)
REGISTRATION NO. 94795298
THE DEFENDANT: MAR 0 4 2020
pleaded guilty to count(s) 1 of Complaint
. CLERK US DISTRICT COURT
L] was found guilty to count(s) SOUTHERN DISTRICT OF CALIFORNIA
after a plea of not guilty. — —_
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section _ Nature of Offense | Count Number(s)
8:1325 . ILLEGAL ENTRY (Misdemeanor) ]
L] The defendant has been found not guilty on count(s)
O Count(s) dismissed on the motion of the United States. -
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term oft,

4

(4, TIME SERVED Co days

 

. Assessment: $10 WAIVED Fine: WAIVED

] Court recommends USMS, ICE or DHS or other arresting agency return ail property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal,

a Court recommends defendant be deported/removed with relative, (i Peta co) EY charged in case
A lobe th op fb i" \ Coon

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Wednesday, March 4, 2020
Date of Imposition of Sentence

At! ROBERT N. BLOCK
UNITED STATES MAGISTRATE JUDGE

 

 

Clerk’s Office Copy 3:20-mj-20493

 
